DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 3-5, 7-8, 11, 13, 15 are currently amended.

Claim Rejections - 35 USC § 112
The rejection of claim 1-15 under 35 U.S.C. (b) or 35 U.S.C. (pre-AIA ), second paragraph, as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US Pub 2010/0156854) in view of Jenks et al (US Pub 2010/0321410).

Fisher discloses a method of displaying an image on a display device having a plurality of display panels (see par 0001; discloses invention relates to a display system, a display module and a display method; see fig. 1; par 0022; discloses a display system 10 comprising a plurality of display modules in the form of display devices 12), the display panels together forming a single display screen for displaying at least one complete image, each display panel having a display input connected to a display controller of a plurality of display controllers for receiving display data of a portion of the complete image (see par 0002; discloses display devices supports the creation of large displays composed of multiple display devices. The image provided by such multiple display devices may be a series of the same image on each display, or may be a single large image made up of smaller component images, each component image being carried by a single display device), wherein each display controller of the plurality of display controllers provides display data for one or more display panels (see par 0007; discloses there is provided a display module comprising a display screen for displaying an image, a memory for storing image data, a display driver for controlling the image displayed by the display screen), wherein the complete image is formed of a plurality of tiles of display data and each display panel displays the display data of the tiles forming the portion of the complete image for display on that display panel, (see par 0002; discloses The image provided by such multiple display devices may be a single large image made up of smaller component images, each component image being carried by a single display device) the complete image including one or more bounded regions of display data (see fig. 2; discloses the displayed image may be “Hello” displayed; see par 0025), wherein each bounded region is displayed and may be moved as a whole to at least partly change position laterally from one display panel to another within the complete image (see par 0025; discloses The image displayed is an animation of "HELLO", which moves from left to right across the top two display devices 12a and 12b) or to have a new position within a stacking order of a plurality of bounded regions, wherein the stacking order provides an order whereby only one or more topmost bounded region(s) in the stacking order would be displayed in the complete image, the method comprising, at a first display controller: receiving, by the first display controller, display data destined for a display panel connected to the display controller (see par 0037; discloses The data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610)); determining whether the display controller already has knowledge of the tiles of display data in the bounded region to be displayed on the display panel for which an update operation was received (see par 0037; discloses the update operation is for the purpose of determining the new images to be shown by the display devices 12, and for working out which elements of the old images can be reused in the creation of the new image); in response to determining that it does not have knowledge of one or more of the tiles in the bounded region to be displayed on the first display panel, obtaining by the first display controller, knowledge of the one or more tiles from at least other display controller that has such knowledge (see par 0040; discloses the data processing device 16 instructs the destination device 12 to acquire the image data that it needs from the source device 12 (step 620). The destination display device will then transmit a request to the source display device 12 (step 622), and the required image data will be transmitted, at step 616); Page 4 of 8Serial No.: Unknownprocessing, by the first display controller, the display data for the portion of the complete image utilizing the knowledge of the one or more tiles obtained from another display controller; and outputting, by the first display controller, the processed display data for the portion of the complete image to the first display panel (see par 0039; discloses At step 618, the images displayed by the display devices 12 are updated; par 0042; discloses the image data operations are performed in such a way that they are not immediately visible on the display devices, for example by executing them in a background framebuffer);
Fisher discloses receiving update information relating to a change in lateral position and/or stacking order position of one or more bounded regions that are to be displayed at least partly on a display panel connected to the display controller (see par 0037; discloses the data processing device 16 executes an update operation (step 612), which may occur periodically or may occur in response to a specific request; see par 0026; discloses The data processing device 16 executes an update operation, changing the images displayed to that shown in FIG. 3. The motif "HELLO" is now to be displayed by both display devices 12a and 12b, with a portion of the motif being displayed by each); Fisher further discloses determining whether the display controller already has knowledge of the tiles of display data in the bounded region to be displayed on the display panel for which an update operation was received is performed by the data processing device 16 (see par 0037; discloses the update operation is for the purpose of determining the new images to be shown by the display devices 12, and for working out which elements of the old images can be reused in the creation of the new image) ;
Fisher doesn’t expressly disclose update information corresponds to positon information; determining, by the first display controller, whether the display controller already has knowledge of the tiles of display data in the bounded region to be displayed on the display panel for which an update operation was received;
In the same field of endeavor, Jenks discloses system and method for manipulation of images on tiled displays (see abstract); Jenks discloses user providing instruction for manipulation of images where instruction for manipulation of images comprises position information (see par 0011; discloses a display system includes at least one discrete display device and a control module configured to allow a user to move a graphical representation of an image to a plurality of positions on the at least one discrete display device to thereby define a requested position. The control module can be further configured to determine a difference between the requested position and a plurality of predetermined positions on the at least one discrete display device and to move and/or stretch the image toward one of the predetermined positions based on the determination of the determined difference); Jenks further discloses determining, by the first display controller, whether the display controller already has knowledge of the tiles of display data in the bounded region to be displayed on the display panel for which an update operation was received (see par 0100; discloses The image processing module 150 can store each sub-image of the original image as one or more blocks, or tiles, to allow rapid access to a particular part of the full size image without having to access entire rows or columns of pixels. This advantageously allows a display node 100A that knows which portion of the original image is needed to output on its display 166 to fetch the level of detail needed, such as a sub-image and/or to quickly fetch the needed blocks that make up the image tile);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fisher to provide control module allowing user to provide update information corresponding to change in position of the displayed image and performing some processing such as determining the data the display possesses the data that it needs to display by the display controller itself as disclosed by Jenks in order to allow user to manipulate the displayed image on the plurality of tiled display according to their needs and preference; while also improve performance speed by providing parallel processing at the display controller.

With respect to claim 2, Fisher and Jenks discloses the limitation of claim 1. Fisher discloses wherein the knowledge of a tile comprises either the display data for that tile, or an address in memory where the display data for that tile may be accessed (see par 0037; discloses the update operation is for the purpose of determining the new images to be shown by the display devices 12, and for working out which elements of the old images can be reused in the creation of the new image).

With respect to claim 3, Fisher as modified by Jenks further discloses wherein the position information is received by each of the plurality of display controllers and (see Jenks’s reference; par 0085; discloses the control node 102 can comprise one or more computing devices that gather or make available information about the state of the overall tiled display system 100, including display nodes 100, through the use of messages; see par 0106; discloses image display module 155 may also exchange messages with control node 102 or other display nodes 100A about the state of the tiled display, such as which portion of the original image are to be displayed by respective nodes).

With respect to claim 4, Fisher as modified by Jenks further discloses wherein each of the plurality of display panels has an associated global location and where in the method further comprises: determining, by the first display controller, from the position information whether a new lateral position and/or stacking order position of the one or more bounded regions corresponds to a location that is to be displayed at least partly on the first display panel connected to the first display controller comprises comparing the new lateral position and/or stacking order position with the global location associated with each of the plurality of display panels connected to the first display controller (see Jenks’ reference; par 0011; discloses a display system includes at least one discrete display device and a control module configured to allow a user to move a graphical representation of an image to a plurality of positions on the at least one discrete display device to thereby define a requested position. The control module can be further configured to determine a difference between the requested position and a plurality of predetermined positions on the at least one discrete display device and to move and/or stretch the image toward one of the predetermined positions based on the determination of the determined difference).   

With respect to claim 5, Fisher as modified by Jenks further discloses wherein obtaining, by the first display controller, knowledge of the one or more tiles from the at least one other display controller comprises determining which of the plurality of display controllers has such knowledge, and communicating, by the first display controller, with the determined display controller (see par 0037; discloses The update operation is for the purpose of determining the new images to be shown by the display devices 12, and for working out which elements of the old images can be reused in the creation of the new image; par 0038; discloses For any and all image data that is present at a source display device 12 that can be used by a destination device 12 in the creation of a new image).

With respect to claim 6, Fisher as modified by Jenks further discloses wherein determining which of the plurality of display controllers has the knowledge comprises determining a previous location of the bounded region having the one or more tiles and determining which of the plurality of the display controllers is connected to a display panel that displayed that bounded region (see par 0037; discloses The data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610). The data processing device 16 executes an update operation (step 612), which may occur periodically or may occur in response to a specific request. The update operation is for the purpose of determining the new images to be shown by the display devices 12, and for working out which elements of the old images can be reused in the creation of the new image; par 0038; discloses image data that is present at a source display device 12 that can be used by a destination device 12 in the creation of a new image).

With respect to claim 7, Fisher as modified by Jenks further discloses wherein obtaining, by the first controller, knowledge of the one or more tiles from the at least one other display controller comprises sending a request to each of the other display controllers of the plurality of display controllers for the knowledge, and receiving the knowledge from whichever of the other display controllers has the knowledge (see par 0040; discloses The destination display device will then transmit a request to the source display device 12 (step 622), and the required image data will be transmitted, at step 616).

With respect to claim 8, Fisher as modified by Jenks further discloses wherein the display data is received from a host device (see par 0037; discloses the data processing device 16 transmits the image data 18 to each of the display devices 12 in the display system 10 (step 610).) and wherein obtaining, by the first display controller, knowledge of the one or more tiles from the another display controller that (see par 0040; discloses the data processing device 16 instructs the destination device 12 to acquire the image data that it needs from the source device 12 (step 620). The destination display device will then transmit a request to the source display device 12 (step 622), and the required image data will be transmitted, at step 616.).


With respect to claim 11, Fisher as modified by Jenks further discloses wherein each tile of display data comprises coded or compressed data, at least when received by the display controller (see par 0096; discloses the original images stored in original image data source 164 can be compressed or uncompressed images. In some embodiments, the processed image data source 162 can also be configured to receive a compressed image from the original image data source 164. Once received, display node 100A can decompress an original image and then preprocess the original image into a set of one or more images that are compressed or decompressed and store them in the processed image data source 162);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fisher as modified by Jenks to transmit compressed image data to each of the Jenks in order to reduce the size of data being communication while increasing the security.

With respect to claim 12, Fisher as modified by Jenks further discloses wherein processing the display data for the portion of the complete image comprises compositing the display data for the portion of the image (see par 0099; discloses each display node 100A can be configured to execute instructions in the image processing module 150, among others, in order to support user interactivity by reducing the amount of data loaded into memory when an image is to be displayed on the tiled display system. In addition, image processing module 150 can be configured to allow portions of several images to be resident on each display 166, thus supporting display and manipulation of multiple big or original images across multiple display nodes 100. For example, in some embodiments, an original image can be tens of billions of pixels. Image processing module 150 can preprocess and store in a hierarchical format multiple full size or original images by calculating the correct portion of the original images to be displayed on a specific display node 100);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fisher as modified by Jenks to process the image data at the at each individual display devices as disclosed by Jenks in order to reduce the processing load that the control device supplying the image data to each of the plurality of display devices.

Fisher as modified by Jenks further discloses a display control device for displaying a portion of a complete image on one display panel of a plurality of display panels forming a single display screen for displaying the complete image, the display control device configured to perform all the steps of a method according to claim 1 (see par 0035; discloses the display 12 includes a display screen 20 for displaying an image, a memory 22 for storing image data, a display driver 24 for controlling the image displayed by the display screen 20).

With respect to claim 14, Fisher as modified by Jenks further discloses a system comprising a host device for generating display data of a complete image, a plurality of a display control devices, each display control device comprising a display control device according to claim 13 and a display device comprising a plurality of display panels, each display panel connected to a single display control device for displaying a portion of the complete image (see par 0022; discloses FIG. 1 shows a display system 10 comprising a plurality of display modules in the form of display devices 12, a data network 14 and a data processing device 16. The display devices 12 and the data processing device 16 are connected to the data network 14; par 0024; discloses the data processing device 16 can be, for example, a computer or server, and is arranged to transmit image data 18 to each display device 12 via the data network 14. The data processing device 16 is controlling the display of the images by the display devices 12. Image data 18 is sent via the network 14 to each device for display by the respective display devices 12).

Fisher as modified by Jenks wherein at least one of the display control devices is connected to, and provides display data to, more than one of the plurality of display panels (see par 0039; discloses Following instruction of the source display device 12, that device (step 616) will transmit the image data via the data network 14 (rather than by or via the data processing device 16) to the destination display device 12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US Pub 2010/0156854) in view of Jenks et al (US Pub 2010/0321410) and Yokosuka (US Pub 2016/0086584).

With respect to claim 9, Fisher as modified by Jenks further discloses wherein each bounded region of display data comprises a plurality of tiles (see fig. 3; discloses the displayed image comprises display portion on plurality of displays); Jenks discloses displayed image me comprises a location (see par 0011);
Fisher as modified by Jenks don’t expressly discloses each bounded region of the display data comprises a position in the stacking order;
Yokosuka discloses an image display unit that display hierarchical display images where display data comprises a position in the stacking order (see par 0033; discloses the display stack 161 is used to manage an overlapping order in display of window images of the windows 17 (and widget images of the widgets 18 therein) under management in the application 16. For example, when there is a need to change the overlapping order of the window images on the basis of the event detected by the event detection unit 9, the display control unit 12 rearranges the order of the window images (and the widget images therein) preserved in the display stack 161 into an overlapping order matched to the event, and controls them to be displayed on the image display unit 14 in the order after the rearrangement);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Fisher as modified by Jenks to have s display stack hat is used to manage the overlapping order of the display window images as disclosed by Yokosuka in order to easily control a display order of the displayed objects on the screen.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US Pub 2010/0156854) in view of Jenks et al (US Pub 2010/0321410) and Loeffler et al (US Pub 2015/0340009).

With respect to claim 10, Fisher as modified by Jenks don’t expressly disclose wherein each tile of display data has its own unique identification;
In the same field of endeavor, Loeffler discloses method of displaying pixel on plurality of display device (see abstract); where each tile of display data has its own unique identification (see par 0050; discloses each display device is assigned its own unique identifier in the network, preferably in form of an IP-address. This enables an easy and reliable addressing of the display devices for transmitting or exchanging synchronization information, the pixel data or any other information via the network to or from the display devices);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fisher as modified by Jenks to assign unique identification to each of the plurality of display devices as disclosed by Loeffler in order to enables an easy and reliable addressing of the display devices for transmitting or exchanging synchronization information, the pixel data or any other information via the network to or from the display devices.

Response to Arguments
9.	Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
10.	With respect to claim 1, Applicant’s representative argued that the combination of Fisher and Jenks fails to disclose determining, by the first display controller, whether the first display controller already has knowledge of the tiles of the display data in the bounded region to be displayed on the first display panel for which the position information was received;
However examiner respectfully disagrees, Fisher discloses one display controller may acquire the image data form at least other display controller based on the control of processing device 16 (see oar 0029-0030);
Jenks discloses each display node 1 comprises image processing module that store each sub-image of the original image as one or more blocks to allow rapid access 
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Fisher to configure the display control device 15 to perform the processing of image data and determine which portion of the image data in needed for its display and acquire the image data from at least other display control device without the control of processing control unit in order to improve performance speed by providing parallel processing at the display controller itself. Therefore Fisher as modified by Jenks discloses the limitation of claim 1 and the rejection is maintained.


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                                                                                                                                                                                                          /SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624